DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2022 has been entered.

2.	Application not in condition for allowance. After again reviewing the instant claims and the applicable prior art–specifically, Otaka (US 2019/0124285), the Examiner submits that the limitations of claims 12 and 19, which possess a different scope than claim 1, are anticipated by Otaka. Accordingly, this action is Non-Final. See the rejections that follow. Note, however, that claim 1 remains allowed.

Claim Objections
Claims 12 and 19 are objected to because of the following informalities: On line 10 of claim 12 and claim 9 of claim 19, “become saturated” should be “becomes saturated”.

Claim Rejections - 35 USC § 112
Claims 3-10 and 14-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Specifically, each of these claims depends on either claim 2 or claim 13, both of which were cancelled in the response dated September 16, 2021. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Otaka (US 2019/0124285).
As to claim 12, Otaka teaches a method (e.g., Figs. 17A-17C) comprising:
generating, using a photodiode (Fig. 3, photodiode “PD1”), charge in response to incident light ([0067], lines 1-3);
performing, by an analog-to-digital (A/D) converter (Fig. 3, AD conversion part “220”), a first quantization operation to quantize a residual charge accumulated by the photodiode, as a part of the charge, in response to the incident light within an integration period to generate a first raw digital output based on a first A/D conversion relationship between raw digital outputs and a first intensity range of light received by the photodiode ([0066]; Fig. 17A, “TC2”);
s saturated by the residual charge, or the residual charge, transferred from the photodiode to a capacitor to generate a second raw digital output based on a second A/D conversion relationship between raw digital outputs and a second intensity range of light received by the photodiode ([0065]; Fig. 17A, “TC1”);
generating, based on at least one of the first raw digital output or the second raw digital output, at least one conversion parameter to combine with the at least one of the first raw digital output or the second raw digital output to generate a refined digital output to represent an intensity of the incident light ([0156]; [0162]),
wherein the at least one conversion parameter comprises an offset compensation parameter that compensates for a discontinuity between the first A/D conversion relationship and the second A/D conversion relationship ([0112]; [0162], “…smoothly join…”).
As to claim 19, Otaka teaches a method (e.g., Figs. 17A-17C) comprising:
generating, using a photodiode (Fig. 3, photodiode “PD1”), charge in response to incident light ([0067], lines 1-3);
generating, by an analog-to-digital (A/D) converter, raw digital outputs based on performing at least one of: (1) a first quantization operation to quantize a residual charge accumulated by the photodiode in response to the incident light within an integration period to generate a first raw digital output based on a first A/D conversion relationship between raw digital outputs and a first intensity range of light received by the photodiode ([0066]; Fig. 17A, “TC2”), or (2) a second quantization operation to quantize at least one of: overflow charge generated by the photodiode after the photodiode becomes saturated by the residual charge, or 
generating, by a raw output conversion circuit, a refined digital output to represent an intensity of the incident light based on a raw digital output obtained from the A/D converter and at least one predetermined conversion parameter ([0156]; [0162]),
wherein the at least one conversion parameter compensates for a discontinuity between the first A/D conversion relationship and the second A/D conversion relationship ([0112]; [0162], “…smoothly join…”; ).

Allowable Subject Matter
1.	Claims 1,11,21, and 22 are allowed. The reasons for allowance of claim 1 can be found in the Office action dated July 8, 2021 as the reasons for indicating allowable subject matter of claim 2. Claims 11,21, and 22 are allowed because they depend on claim 1. Also, note that claims 3-10 will be allowed once the rejections under 35 U.S.C. 112(b) above have been cleared.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Claims 14-18 recite allowable subject matter. However, they will not officially be deemed allowable until the rejections under 35 U.S.C. 112(f) have been cleared. As to their allowability, claim 14 requires that the second raw digital output not be used when 15 and 17, both require generating an offset/conversion parameter based on the difference between raw digital outputs of specific intensity ranges of incident light. Otaka fails to disclose this feature. In Figs. 17A-17C, Otaka can be viewed to illustrate generating an offset parameter based on an original A/D transfer curve and a desired A/D transfer curve. However, the desired A/D transfer curve cannot be construed as a specific raw digital output curve that is actually produced an A/D converter. Claims 16 and 18 are allowable because they depend on claims 15, and 17, respectively.

Conclusion
The Examiner notes but does not apply the following pertinent prior art: Otaka et al. (US 2019/0141270 – cited by Applicant) is directed to a similar inventive endeavor as Otaka ‘285. Additionally, the reference discloses suppression of the influence of dark current in a pixel through a specially designed readout scheme. However, the reference does not generate an offset or conversion parameter for correcting raw digital outputs based on a quantity of dark current as is claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
2/8/2022